Citation Nr: 1645969	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  10-03 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability, to include a cervical, thoracic, and lumbar spine disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1987 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

The Board previously remanded this case in August 2013 and March 2016, and it has been returned to the Board for further appellate consideration.  

The Veteran seeks entitlement to service connection for a back disability.  During the July 2010 DRO hearing, the Veteran testified that he injured his upper back playing football during service, and the Veteran's representative made references to the lumbar spine, middle back, and cervical spine.  Service treatment records show that a November 1990 lumbar spine x-ray revealed grade I retrolithiasis at L4-5, and in November 1991, the Veteran sought treatment for bilateral shoulder and upper back aches/spasm brought on by football play.  The medical evidence of record shows an October 2010 diagnosis of lumbar spine degenerative disc disease, and a July 2008 cervical spine x-ray revealed loss of normal lordosis of the cervical spine with mild kyphosis.  As such, the Board has characterized the Veteran's claim as entitlement to service connection for any back disability, to include a cervical, thoracic, and lumbar spine disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (Where the evidence submitted in support of a claim reasonably raises the issue of a related condition, it is error for the VA not to consider a claim for the related condition); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination in January 2014, during which the examiner opined that lumbar spine degenerative disc disease was not related to the November 1990 x-ray showing grade I retrolithiasis at L4-5.

In March 2016, the Board remanded the case to obtain a supplemental medical opinion addressing the Veteran's November 1991 service treatment record for upper back dysfunction and shoulder pain.

In April 2016, the VA examiner reviewed the Veteran's claim file and opined the condition claimed was less likely than not incurred in or caused by the claimed in-service injury.  The examiner stated that the November 1991 back injury was not addressed in the prior negative opinion due to the fact that the Veteran's primary complaint was recurring low back pain following separation from service, and that the November 1991 injury involved injury to the shoulders and interscapular region, with an assessment of "inflammation of both shoulders secondary to activity."  The VA examiner reported that the examining physician at that time specifically noted "no neck ache, no low back ache."  The examiner reasoned that because this incident did not bear any relationship to the Veteran's complaints of chronic low back pain, it was not included in the original opinion and was "irrelevant."

A review of the Veteran's service treatment records (STR) reveals that although the initial November 1991 STR shows no neck ache or back ache, a subsequent record shows a November 1991 referral for physical therapy for "bilateral shoulder and upper back aches/spasm brought on by football play."  Additionally a December 1991 physical therapy consultation report shows that the Veteran was assessed with upper back dysfunction and shoulder pain.  As the April 2016 VA examiner failed to address these records, the Board finds that a remand is necessary in order to obtain a supplemental opinion that complies with the terms of the Board's March 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  

Additionally, the Veteran has only received a VA examination with respect to his thoracolumbar spine.  In view of the in-service treatment for upper back dysfunction, and a July 2008 VA treatment record showing complaints of neck pain and left arm paresthesia and x-ray findings showing loss of lordosis of the cervical spine with mild kyphosis, the Board finds that a remand is necessary in order to obtain an examination and medical opinion regarding the cervical spine.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA cervical spine examination to determine the nature and etiology of any back disability.  If another thoracolumbar spine examination is deemed necessary to respond to the questions, one should be provided.   

After a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any diagnosed cervical, thoracic, or lumbar spine disability is related to the Veteran's active duty service.

In rendering the requested opinion, the examiner must specifically address the following evidence:  

a.) A November 1991 service treatment record showing referral for physical therapy for complaints of bilateral shoulder and upper back aches/spasm brought on by football play, with a December 1991 assessment of upper back dysfunction and shoulder pain; and

b.) A July 2008 VA treatment record showing complaints of neck pain and arm paresthesia and x-ray findings of loss of normal lordosis of the cervical spine with mild kyphosis.

A complete rationale for all opinions must be provided.  

2.  After completing the above actions, and any other development deemed necessary, the claim for service connection for a back disability must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



